Citation Nr: 0613109	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-28 996	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had active service from December 1952 to November 
1954.  The veteran died in 2002; the appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico that denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, as well as her claim for 
Dependency and Indemnity Compensation (DIC) benefits under 
38 U.S.C.A. § 1318.


FINDINGS OF FACT

1.  The veteran died in 2002 as the result of a 
cardiorespiratory attack due to an acute myocardial 
infarction due to coronary artery disease.

2.  At the time of the veteran's death, service connection 
was in effect for schizoaffective disorder (100 percent 
disability evaluation assigned) and for post-gastrectomy 
syndrome (40 percent disability evaluation assigned).

3.  Service medical records do not indicate that the veteran 
had any chronic cardiac condition or any chronic respiratory 
condition and there is no evidence of continuity of these 
conditions since the veteran's time in service.

4.  There is no competent medical evidence that establishes a 
relationship between the veteran's fatal cardiorespiratory 
failure/myocardial infarction and his military service.

5.  The veteran's service-connected disabilities did not 
cause, contribute to, or hasten, his death.

6.  The veteran was in actual receipt of total compensation 
benefits effective from August 2001 until his death in 2002, 
a period of less than 10 years.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for the cause of the veteran's death have not been met.  
38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.310, 3.312 (2005).

2.  The criteria for dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. §§ 1318, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate her claims and 
inform her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate her cause of death and DIC claims by 
correspondence dated in December 2002.  This document 
informed the appellant of VA's duty to assist and what kinds 
of evidence the RO would help obtain.  

In that letter, and in the Statement of the Case (SOC), the 
RO informed the appellant about what was needed to establish 
entitlement to service connection for the cause of the 
veteran's death and what was needed to establish entitlement 
to DIC benefits under 38 U.S.C.A. § 1318.  Therefore, VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the law requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005) or the implementing regulations found at 
38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA obtained the veteran's VA medical 
records.  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and she was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
she wanted the RO to obtain for her that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave her notification of her rights 
under the pertinent statute and regulations.  In addition, in 
a written statement submitted in April 2004, the appellant's 
representative stated that the appropriate development was 
accomplished pursuant to 38 C.F.R. § 3.159.  Therefore, there 
is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  Although the RO did not advise 
the appellant of such information, because her claims are 
being denied, the questions of an appropriately assigned 
evaluation and the effective date for a grant of service 
connection are not relevant.  Proceeding with this matter in 
its current procedural posture would not therefore inure to 
the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for service connecting the cause of death, as 
well as the assistance VA would provide.  She was also 
provided with notice as to what was required for an award of 
DIC benefits under 38 U.S.C.A. § 1318.  Therefore, there is 
no duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's death certificate states that he died from 
cardiorespiratory arrest due to or as a consequence of an 
acute myocardial infarction due to or as a consequence of 
coronary artery disease.

The appellant contends that service connection for the cause 
of the veteran's death should be established because his 
psychiatric disability affected his heart rate and his death 
was due to cardiac arrest.  She also contends that the 
veteran's death was materially caused by the medications he 
took for his service-connected disabilities.

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, a causal connection must be shown.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The cause of the veteran's death may be service connected if 
a disability which the veteran incurred or aggravated in 
service was either the principal or contributory cause of his 
death.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death, that 
disability must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).  For a service-connected disability to 
be a contributory cause of death, that disability must 
contribute substantially or materially to death; it must 
combine to cause death; it must aid or lend assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  See Harvey v. 
Brown, 6 Vet. App. 390 (1994).  

A service-connected disability may be a contributory cause of 
death if it results in debilitating effects and general 
impairment of health to the extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  

A service-connected disability may be a contributory cause of 
death if it affected a vital organ and was of itself of a 
progressive or debilitating nature and was of such severity 
as to have a material influence in accelerating death.  
38 C.F.R. § 3.312(c)(4).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and impairment of health 
to the extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  38 C.F.R. § 3.312(c)(3).

During his lifetime, the veteran was in receipt of service 
connection for schizoaffective disorder (100% evaluation, 
effective in August 2001) and for post-gastrectomy syndrome 
(40 % evaluation, effective in July 1979).  These 
disabilities were a combined 100% at the time of the 
veteran's death.  

The veteran never filed a claim for service connection for 
high blood pressure or for coronary artery disease.  There is 
no clinical evidence of continuity of these conditions since 
the veteran's time in service.

Review of the veteran's service medical records reveals that 
he was never diagnosed with any chronic cardiac or 
respiratory ailment.  The veteran's entrance and separation 
examinations do not contain any findings relating to heart or 
lung pathology.

Post-service, the veteran was hospitalized on a few occasions 
between 1957 and 1965; he did not complain of any cardiac or 
respiratory symptoms and there were no findings of any such 
conditions.  No diagnosis of any respiratory or cardiac 
condition was rendered by any of the veteran's doctors.  The 
veteran underwent a VA medical examination in November 1972; 
the examiner stated that there was no cardiovascular 
pathology.  In 1980, the veteran said that he had had a 
myocardial infarction several years before, but there is no 
medical evidence of record to substantiate that statement.

The first indication of any cardiac condition post-service is 
found in an April 2000 VA clinic note in which it was noted 
that the veteran's medical problems included hypertension.  
Subsequently, an August 2000 VA clinic note indicated that 
the veteran had coronary artery disease and high blood 
pressure.  A September 2000 VA clinic note indicates that the 
veteran's high blood pressure had been discovered one year 
earlier.  There is no clinical evidence of record indicating 
that the onset date of any respiratory or cardiac disorder 
pre-dated the late 1990s diagnoses or that there was any 
etiologic connection to the veteran's two years of active 
service or to his service-connected disabilities.

The written statements of the appellant that the veteran's 
death was causally connected to the veteran's service-
connected disabilities or to some incident of the veteran's 
active service are not probative as there is no evidence in 
the record that the appellant has any medical knowledge or 
expertise to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Moray v. Brown, 2 Vet. App. 211, 214 (1993).  

Furthermore, the appellant has not submitted any medical 
opinion in support of her theory that the veteran's fatal 
conditions were etiologically related to his service.  Nor 
has the appellant has submitted any medical evidence that 
indicates that a relationship exists between the veteran's 
service-connected disabilities and his death.  In fact, there 
is no medical evidence of record that suggests any 
relationship between the disease processes that influenced 
the veteran's demise and his military service or his 
previously service-connected disabilities.

Therefore, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's fatal cardiorespiratory attack and myocardial 
infarction were traceable to his military service or that 
said conditions were incurred as a result of either one of 
his service-connected disabilities.  The preponderance of the 
competent and probative medical evidence of record is against 
the claim.  The evidence shows that the veteran's fatal 
cardiorespiratory attack and myocardial infarction were not 
caused by any incident of service, including any service-
connected disability or treatment thereof.

In reviewing the record, the Board does not find any medical 
evidence that either one of the veteran's service-connected 
disabilities caused or contributed to the cause of his death.  
There is no suggestion, even when 38 C.F.R. § 3.312 is 
considered, that the service-connected psychiatric disability 
or the post-gastrectomy disability was a principal cause of 
death or otherwise affected a vital system such as the heart 
or lungs or vascular system to the extent that it may be 
considered a factor.  

In short, the evidence does not indicate that either one of 
the veteran's service-connected disabilities was a condition 
that contributed to the veteran's death.  Thus, the Board 
finds that neither of these disabilities contributed to the 
veteran's death or made worse any condition that did.  See 
38 C.F.R. § 3.312(c)(3).

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's fatal cardiorespiratory attack was incurred in 
or aggravated by service, or was caused or made worse by 
either one of his service-connected disabilities.  The 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  Because the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and that the appellant is sincere in her 
belief that the veteran's death was related to military 
service.  However, while the Board has carefully reviewed the 
record in depth, it has been unable to identify a basis upon 
which service connection may be granted.

Turning to the appellant's claim for DIC benefits, under 
38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318. 

In August 2001, VA temporarily suspended the adjudication of 
claims for DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318 in response to the decision in National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, 260 F.3d 1365 (Fed. Cir. 2001) [NOVA I].  The stay 
was to remain in effect pending completion of VA rulemaking 
specified by the Federal Circuit.  Based on subsequent VA 
rulemaking, the Federal Circuit decided National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, 314 F.3d 1373 (Fed. Cir. 2003) [NOVA II].  In NOVA 
II, the Federal Circuit revised the stay order imposed in 
NOVA I.  The Federal Circuit held that VA could properly 
construe the "entitle to receive" language of 38 U.S.C.A. 
§ 1318 to bar the filing of new claims, i.e., "hypothetical 
entitlement" claims, in which no claim was filed during the 
veteran's lifetime or where a claim had been denied and was 
not subject to reopening.  Thus, under VA regulations the 
term "entitled to receive" means that at the time of his or 
her death a veteran had service-connected disability rated as 
totally disabling but was not receiving compensation because 
of one of the stated reasons shown in the regulation.  See 
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  In order for DIC 
benefits to be awarded to the appellant under the provisions 
of 38 U.S.C.A. § 1318, it must be established that the 
veteran received or was entitled to receive compensation for 
a service-connected disability at the rate of 100 percent for 
a period of 10 years immediately preceding his death.

It is undisputed that the veteran was not a former prisoner 
of war and was not continuously rated totally disabling for a 
period of not less than five years from the date of his 
discharge from active duty, which was in 1954, so those parts 
of 38 U.S.C.A. § 1318 are clearly not applicable.

According to 38 C.F.R. § 3.22, the veteran must have been 
receiving, or entitled to receive, compensation benefits at 
the time of his death; the appellant cannot establish 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 by 
showing "hypothetical" entitlement.  See National 
Organization of Veterans' Advocates, Inc., supra, 260 F.3d at 
1365.

The evidence of record at the time of the veteran's death 
shows that he had established service connection for post-
gastrectomy syndrome, evaluated as 40 percent disabling from 
July 1979.  In a May 2002 rating decision, the veteran was 
awarded service connection for schizoaffective disorder.  A 
disability evaluation of 100 percent was assigned for that 
psychiatric disability, effective from August 2001, the date 
of the claim for service connection.  Hence, the veteran was 
not in receipt of a total disability rating for a period of 
ten years immediately preceding his death as required under 
38 U.S.C.A. § 1318(b).  Therefore, the appellant is not 
eligible for DIC benefits under 38 U.S.C.A. § 1318(b) on the 
grounds that the veteran had been in receipt of, or actually 
established entitlement to, a total rating for ten years 
prior to his death.  38 C.F.R. § 3.22. 

The Board is bound by the laws enacted, and by VA 
regulations.  38 U.S.C.A. § 7104.  The Board is sympathetic 
to the appellant's plight, but it appears that there is no 
provision to allow a grant of the benefit sought on appeal 
because the statutory and regulatory requirements are shown 
not to have been met.  The appellant's claim for DIC benefits 
under 38 U.S.C.A. § 1318 is denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the appeal to the Board is terminated).


ORDER

Service connection for the cause of the veteran's death is 
denied.

The claim for dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


